IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-60269
                         Summary Calendar



CLIFTON J. EPPS,

                                         Plaintiff-Appellant,


versus

STATE OF MISSISSIPPI; JESSIE HOPKINS;
LARRY SAXTON; PATRICK MUNDAY;
CHARLOTTE OSWALT; DAVID MCMILLIAN;
JIMMY DIXON,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 3:94-CV-773LN
                        - - - - - - - - - -
                          October 10, 1996
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Mississippi prisoner Clifton J. Epps, No. C43419, appeals

the district court’s dismissal of his civil rights suit against

the State of Mississippi; Mississippi probation officers Patrick

Munday, David McMillan, and Susan Oswalt; Madison County Sheriff

Jessie Hopkins; and Madison County Sheriff’s Department


     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                           No. 96-60269
                               - 2 -

detectives Larry Saxton and Jimmy Dixon.    Epps does not argue

that the district court erred by dismissing his claims against

the State, his official-capacity claims against defendants Munday

and McMillan, his claims against defendant Oswalt, or his claim

based on an alleged wrongful seizure of property.    See Brinkmann

v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).   Epps’s claims against defendants Hopkins, Saxton,

and Dixon have not accrued because his allegations implicate the

validity of his conviction, which has not been invalidated or

called into question by a state or federal court.    Heck v.

Humphrey, 114 S. Ct. 2364, 2372 (1994).    The uncontroverted

summary-judgment evidence shows that the actions of defendants

Munday and McMillan were objectively reasonable.    See Rankin v.

Klevenhagen, 5 F.3d 103, 105 (5th Cir. 1993).

     AFFIRMED.